OPINION OF THE COURT
Per Curiam.
Anthony L. Chin-Quee, admitted as Anthony Lloyd ChinQuee, has submitted an affidavit dated November 19, 2007, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Chin-Quee was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 30, 1984, under the name Anthony Lloyd Chin-Quee.
Mr. Chin-Quee acknowledged that the Grievance Committee is currently investigating a complaint of professional misconduct against him concerning, inter alia, failure to safeguard client funds. He acknowledges, his inability to successfully defend himself on the merits against charges predicated upon the misconduct under investigation.
Mr. Chin-Quee avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Mr. Chin-Quee’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to that statute could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation complies with all pertinent court rules, it is accepted, and effective immediately, Anthony L. Chin-Quee is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, EJ., Rivera, Spolzino, Skelos and Covello, JJ., concur.
Ordered that the resignation of Anthony L. Chin-Quee, admitted as Anthony Lloyd Chin-Quee, is accepted and directed to be filed; and it is further,
*47Ordered that pursuant to Judiciary Law § 90, effective immediately, Anthony L. Chin-Quee, admitted as Anthony Lloyd Chin-Quee, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Anthony L. Chin-Quee, admitted as Anthony Lloyd Chin-Quee, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Anthony L. Chin-Quee, admitted as Anthony Lloyd Chin-Quee, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Anthony L. Chin-Quee, admitted as Anthony Lloyd Chin-Quee, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).